Citation Nr: 1731381	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-25 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected disabilities.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to service-connected disabilities.

3.  Entitlement to an effective date earlier than January 1, 2012, for the grant of Dependency and Indemnity Compensation (DIC) benefits based on service connection for the cause of the Veteran's death.

4.  Entitlement to an effective date earlier than July 20, 2011 for the award of service connection for anemia (claimed as a request for an earlier effective date for retroactive benefits).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1969.  He passed away in January 2012, during the pendency of this appeal.  The Veteran's surviving spouse has been substituted as the Appellant.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In its August 2012 rating decision, the RO in pertinent part awarded service-connection for anemia.  A 100 percent disability rating was assigned for that disability, effective July 20, 2011.  The RO also awarded the Appellant service connection for the cause of the Veteran's death, effective January 1, 2012.  The Appellant filed a timely notice of disagreement, requesting that the 100 percent disability rating be made effective in July 2010.  The RO issued a Statement of the Case (SOC) adjudicating the issue of "entitlement to an earlier effective date for DIC and retroactive payments."  The Appellant timely perfected an appeal, indicating a desire to appeal all issues on the SOC.  As such the Board has added the issues of entitlement to earlier effective dates for the award of service-connection for anemia (which as noted above, is rated 100 percent disabling), and for the award of DIC benefits based on service connection for the cause of the Veteran's death.  


FINDINGS OF FACT

1.  The evidence favors a finding that the Veteran's hypertension was attributable to his service-connected renal failure.

2.  The evidence favors a finding that the Veteran's peripheral neuropathy of the bilateral upper extremities was attributable to his service-connected diabetes.

3.  VA received the Veteran's service-connection claim for anemia on July 20, 2011.  No previous claim, either formal or informal, was pending at the time.

4.  The Veteran passed away in January 2012.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension as secondary to service-connected renal failure are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities as secondary to service-connected diabetes are met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for an effective date earlier than July 20, 2011 for the award of service connection for anemia have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157 (2014); 38 C.F.R. § 3.400 (2016).
4.  The criteria for an effective date earlier than January 1, 2012 for the grant of service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).

To prevail on a claim for secondary service connection, the record must show 
(1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Appellant seeks service connection for hypertension and peripheral neuropathy of the bilateral upper extremities, as due to the Veteran's service-connected disabilities.

Prior to his death, the Veteran was service-connected for, among other disabilities, renal failure associated with diabetes mellitus, and diabetes mellitus.   In August 2010, a QTC-fee based examination report confirmed diagnoses of essential hypertension and diabetic neuropathy. 

The key question at issue for both issues in this case is whether the Veteran's upper extremity neuropathy and hypertension were caused or aggravated by a service-connected disability.

With respect to neuropathy of the upper extremities, the Board initially notes that VA has already awarded service connection to the Veteran for peripheral neuropathy of the bilateral lower extremities, as secondary to his service-connected diabetes.  This award was based in large part on the findings of the August 2010 QTC examiner.  Significantly, the Board observes that the August 2010 QTC examiner specifically diagnosed the Veteran with "diabetic" neuropathy of both the upper and lower extremities.  The examiner indicated that the Veteran has a "neurological problem and the diagnosis is Diabetic neuropathy."  He went on to note that the "neurological condition is a complication of diabetes because there is a strong association with diabetes for this condition as it occurs more frequently with diabetes than non-diabetics."  Finally, the examiner noted that the neuropathy occurred "in the upper extremities and the lower extremities."  There is no medical opinion of record contrary to that of the August 2010 QTC examiner.  

With respect to hypertension, although the August 2010 QTC examiner noted that the Veteran's hypertension was not aggravated by his diabetes, a November 2011 QTC-fee based examiner specifically indicated that the Veteran had hypertension due to renal dysfunction, which is, in fact, a service-connected disability.  The other medical evidence of record does not contradict this finding.   

As the Veteran had confirmed diagnoses of both disabilities, was service-connected for renal failure and diabetes mellitus, and there are competent and credible opinions linking his hypertension and peripheral neuropathy to his service-connected renal failure and diabetes respectively with no opinions to the contrary, the Board finds that service connection for hypertension and peripheral neuropathy of the bilateral upper extremities as secondary to service-connected disabilities is warranted.  

Earlier Effective Dates

A. Anemia

As noted above, the RO awarded service-connection for anemia, rated 100 percent disabling, effective July 20, 2011.  The Appellant has requested that this 100 percent rating be made effective July 16, 2010 based on the fact that the Veteran filed claims for compensation on that date.

By way of background, the Veteran filed several compensation claims on July 16, 2010, to include increased rating claims for diabetes and hearing loss, and service-connection claims for hypertension, peripheral neuropathy of the upper and lower extremities, and PTSD.  The RO decided these claims in a July 13, 2011 letter.  The Veteran filed a Notice of Disagreement only with the RO's decisions to deny entitlement to service connection for hypertension and peripheral neuropathy of the upper extremities.  The Board has resolved those issues above. 

On July 20, 2011, the Veteran filed VA Form 21-8940 [Application for Increased Compensation based on Unemployability], indicating that he can no longer work because of his service-connected diabetes, renal failure and anemia.  As anemia was not service-connected at the time, the RO construed the TDIU claim as one for service-connection for anemia as well.  The RO granted the claim in an August 2012 rating decision, awarding service-connection for anemia effective the date of claim, July 20, 2011, rated 100 percent disabling. 

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor. 38 U.S.C.A. § 5110 (a).  

As to what constitutes a claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151(a) (2016). The term "claim" means a communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2016).

Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014). This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase, and revised 38 C.F.R. § 3.400(o)(2).  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case.  Id. at 57,686.

Under the former regulations governing informal claims, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151  or 3.152, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. § 3.155 (2014).

Reports of examination or hospitalization from VA, private physicians, or state or other institutions, may be accepted in certain circumstances as claims for increase or claims to reopen. 38 C.F.R. § 3.157(a) (2014). Significantly, receipt of such reports of examination or hospitalization may only be accepted as an informal claim for increased benefits if a formal claim for compensation has been previously allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree. 38 C.F.R. § 3.157 (b) (2014). With respect to evidence from a private physician or layman in particular, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits. 38 C.F.R. § 3.157 (b)(2) (2014).

In this case, the Appellant has argued that an effective date of July 16, 2010 should be assigned for the award of service connection for anemia, and in turn, the 100 percent rating.  The key question at issue is whether the Veteran filed a service-connection claim for anemia prior to July 20, 2011.  The Board has carefully reviewed the record and can identify no communication from the Veteran which may reasonably be considered to be a service-connection claim for anemia prior to July 20, 2011.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  Although the Appellant argues that July 16, 2010 should be the proper date for the assignment of the award, compensation claims filed on that date did not include a service-connection claim for anemia.  

To the extent there is medical evidence dated prior to July 20, 2011 which refers to treatment for anemia, such does not establish an intent on the part of the Veteran to seek benefits for that disorder. See Ellington v. Nicholson, 22 Vet. App. 141   (2007) (in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits); see also Dunson v. Brown, 4 Vet. App. 327, 330   (1993) (an informal claim must identify the benefit sought). 

In summary, the Board finds the preponderance of the evidence is against the claim for entitlement to an effective date earlier than July 20, 2011 for the grant of service connection for anemia. The date of the Veteran's service-connection claim for anemia was liberally construed from the Veteran's July 20, 2011 claim for TDIU.  There was no earlier claim pending. The benefit sought on appeal is accordingly denied.

B. DIC benefits based on the cause of the Veteran's death

The Appellant seeks an effective date prior to January 1, 2012 for the grant of service connection for the cause of the Veteran's death.

Generally, the assignment of an effective date is governed by 38 U.S.C.A. § 5110.  38 U.S.C.A. § 5110 (d)(1) provides that the effective date of an award of death compensation/DIC, for which the application is received within one year from the date of death, shall be the first day of the month in which the death occurred.  See also 38 C.F.R. § 3.400 (c)(2) (the effective date for service-connected death after separation from service is the first day of the month in which the veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of claim.)

The facts of the present case are not in dispute.  The Veteran died in January 2012.  His cause of death is listed as liver failure and left frontal intracerebral hemorrhage due to accidental fall, with renal failure listed as a significant condition contributing to death.  The Appellant's claim for entitlement to service connection for the cause of the Veteran's death was received in February 2012.  An August 2012 rating decision granted service connection for the cause of death, effective January 1, 2012.  In that rating decision, the RO noted that the Veteran was service-connected for renal failure, which contributed to his death.  Thus, service connection for the Veteran's cause of death was warranted.  

A review of these facts shows that the Appellant filed her claim within a year of the Veteran's death; therefore, the effective date of the award of service connection for the cause of the Veteran's death is the first day of the month in which the Veteran's death occurred.  In this case, that day is January 1, 2012, the date already assigned and the earliest possible effective date for the benefit allowed by law.

Accordingly, entitlement to an effective date earlier than January 1, 2012, for the grant of service connection for the cause of the Veteran's death, is denied.









	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for hypertension, as due to service-connected renal failure, is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, as due to service-connected diabetes, is granted.

Entitlement to an effective date earlier than July 20, 2011 for the grant of service connection for anemia, is denied.

Entitlement to an effective date earlier than January 1, 2012, for the grant of service connection for the cause of the Veteran's death, is denied.




______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


